SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 29, 2010 Stillwater Mining Company (Exact name of registrant as specified in its charter) Delaware 1-13053 81-0480654 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 1321 Discovery Drive, Billings, Montana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (406) 373-8700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure A copy of the Notice and Management Proxy Circular mailed to shareholders of Marathon PGM Corporation in connection with our previously announced plan of arrangement is attached hereto as Exhibit 99.1. The information set forth under “Item 7.01 Regulation FD Disclosure” and Exhibit 99.1 is intended to be furnished pursuant to Item 7.01. Such information, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference into any filing under the Securities Act, except as shall be expressly set forth by specific reference in such filing. The furnishing of this information pursuant to Item 7.01 shall not be deemed an admission by the Company as to the materiality of such information. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Notice and Management Proxy Circular SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STILLWATER MINING COMPANY Dated: November 1, 2010 By: /s/ John Stark Name: John Stark Title: Executive Vice President EXHIBIT INDEX Number Title Notice and Management Proxy Circular
